UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 INTERNATIONAL SYSTEMS GROUP,
 INC.,
                Plaintiff,
                                                                 NOTICE OF
                -against-                                   PRETRIAL CONFERENCE

                                                                 21 Civ. 6301 (PGG)
 SETH CARMICHAEL, CARMICHAEL
 GALLERY, LLC, and JOHN DOE,

                         Defendant,


PAUL G. GARDEPHE, U.S.D.J.:

               Counsel for all parties are directed to appear before the Court for an initial pretrial
conference in accordance with Rule 16 of the Federal Rules of Civil Procedure on November 4,
2021 at 11:45 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40
Foley Square, New York, New York. COUNSEL FOR PLAINTIFF(S) MUST: (i)
IMMEDIATELY NOTIFY ALL ATTORNEYS IN THIS ACTION BY SERVING UPON
EACH OF THEM COPIES OF THIS NOTICE AND THE COURT’S INDIVIDUAL
PRACTICES; AND (ii) SEND A COPY OF SUCH NOTICE TO CHAMBERS (without
attachments). IF COUNSEL FOR PLAINTIFF(S) IS UNAWARE OF THE IDENTITY
OF COUNSEL FOR ANY OF THE PARTIES, COUNSEL FOR PLAINTIFF(S) MUST
IMMEDIATELY SEND COPIES OF THE NOTICE AND INDIVIDUAL PRACTICES
TO THAT PARTY PERSONALLY. Principal trial counsel must appear at this and all
subsequent conferences.

               This case has been designated as an electronic case and has been assigned to
me for all purposes. By the date of the initial pretrial conference, counsel for all parties
must register as filing users in accordance with the Procedures for Electronic Case Filing
and file a Notice of Appearance.

                 Seven days before the conference, the parties must submit a joint letter
addressing the following in separate paragraphs: (1) a brief description of the case, including
the factual and legal bases for the claim(s) and defense(s); (2) any contemplated motions; and (3)
the prospect for settlement. For the Court’s convenience, the parties must set forth the
conference’s date and time in the joint letter’s opening paragraph. The Court directs the parties
to consult its Individual Practices and model Case Management Plan and Scheduling Order –
both of which are available on the Court’s web site – and to submit with their joint letter a
jointly proposed Case Management Plan.
                In any case involving allegations of personal injury – whether physical,
psychological, emotional, or otherwise – the Plaintiff is to provide to the Defendant prior to
the initial pretrial conference all necessary medical authorizations.

              The parties should be aware that the Court requires a pre-motion conference
before any motion is filed, in accordance with Rule 4(A) of the Court’s Individual Practices.

                The Court will consider requests for adjournment of the conference only if they
are in writing and otherwise in accordance with the Court’s Individual Practices.

             The parties should not provide the Court with courtesy copies of any
document less than six pages in length.

                If this case has been settled or otherwise terminated, counsel are required to notify
the Court – before the date of the conference – by calling (212) 805-0224, and must send a
stipulation of discontinuance, voluntary dismissal, or other proof of termination via email to the
Orders and Judgments Clerk at the following email address: judgments@nysd.uscourts.gov.

               Per the SDNY COVID-19 COURTHOUSE ENTRY PROGRAM, anyone who
appears at any SDNY courthouse must complete a questionnaire and have their temperature
taken. Please see the instructions, attached below. Completing the questionnaire ahead of time
will save time and effort upon entry. Only those individuals who meet the entry requirements
established by the questionnaire will be permitted entry. Please contact chambers if you do not
meet the requirements.

Dated: New York, New York
       July 27, 2021




Attachment: Screening Instructions

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you will
be sent a QR code to be used at the SDNY entry device at the courthouse entrance.

https://app.certify.me/SDNYPublic


                                                   2
Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3
